
	

114 HRES 114 IH: Expressing support for designation of the month of February 2015 as “National Teen Dating Violence Awareness and Prevention Month”.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 114
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Lewis (for himself, Ms. Norton, Mr. Rangel, Ms. Speier, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for designation of the month of February 2015 as National Teen Dating Violence Awareness and Prevention Month.
	
	
 Whereas while dating violence, domestic violence, sexual violence, and stalking affect women regardless of age, teens and young women are especially vulnerable;
 Whereas, according to a National Intimate Partner and Sexual Violence Survey of the Centers for Disease Control and Prevention (CDC), most rape and intimate partner violence is first experienced before age 24;
 Whereas, in 2008, the National Council on Crime and Delinquency reported that approximately 1 in 3 adolescent girls in the United States is a victim of physical, emotional, or verbal abuse by a dating partner, a rate that far exceeds victimization rates for other types of violence affecting youth;
 Whereas, according to the 2013 Youth Risk Behavior Surveillance System (YRBSS) of the CDC, nearly 10 percent of high school students have been hit, slapped, or physically hurt by a dating partner in the past year;
 Whereas a 2012 study as part of an independent evaluation of Start Strong: Building Healthy Teen Relationships, an initiative aimed at building healthy relationships among middle school youth, finds teen dating violence common even among 7th grade students, with nearly 1 in 6 reporting physical dating violence;
 Whereas, according to data from the YRBSS, almost 20 percent of teen girls who were exposed to physical dating violence did not attend school on 1 or more occasions during the past 30 days due to feeling unsafe at school or on the way to or from school;
 Whereas schools are unequipped to handle the issue, as a recent study by Ball State University found that 81 percent of school counselors reported that they did not have a school protocol on how to respond to an incident of teen dating violence but 61 percent reported that they had assisted victims of teen dating violence in the past 2 years;
 Whereas a study published in Pediatrics suggests that teen dating violence is a substantial public health problem as victims of teen dating violence are at increased risk of mood and behavioral problems as young adults, and at increased risk of future violence in relationships;
 Whereas girls victimized by a teen boyfriend reported more heavy drinking, smoking, depression, and thoughts of suicide, and teens of both sexes who were in aggressive relationships were 2 to 3 times more likely to be in violent relationships as young adults;
 Whereas being physically and sexually abused leaves teen girls up to 6 times more likely to become pregnant and more than twice as likely to contract a sexually transmitted disease;
 Whereas more than 3 times as many teens (20 percent) as parents of teens (6 percent) admit that parents know little or nothing about the dating relationships of tweens;
 Whereas, according to the 2009 Parent/Teen Dating Violence Poll by Liz Claiborne Inc., although 82 percent of parents are confident that they could recognize the signs if their child was experiencing dating abuse, 58 percent of parents could not correctly identify all the warning signs of abuse;
 Whereas 74 percent of teenage boys and 66 percent of teenage girls say that they have not had a conversation with a parent about dating abuse in the past year;
 Whereas 1 in 4 teens in a relationship say that they have been called names, harassed, or put down by their partner through phone calls and texting;
 Whereas, according to the 2010 College Dating Violence and Abuse Poll by Liz Claiborne Inc., 43 percent of college women who date report experiencing abusive dating behaviors;
 Whereas 70 percent of college students who were in an abusive relationship failed to realize that they were in an abusive relationship, and 60 percent of such students said that no one stepped in to help them when they were in an abusive relationship;
 Whereas the severity of violence among intimate partners has been shown to be greater in cases where the pattern of violence was established in adolescence;
 Whereas primary prevention programs are a key part of addressing teen dating violence, and many successful examples of such programs include education, community outreach, and social marketing campaigns that are culturally appropriate;
 Whereas educating middle school students and their parents about the importance of building healthy relationships and preventing teen dating violence is key to deterring abuse before it begins;
 Whereas skilled assessment and intervention programs are necessary for youth victims and abusers; and
 Whereas the establishment of the month of February 2015 as National Teen Dating Violence Awareness and Prevention Month will benefit schools, communities, and families regardless of socioeconomic status, race, and sex: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Teen Dating Violence Awareness and Prevention Month;
 (2)supports communities in empowering teens to develop healthy relationships throughout their lives; and
 (3)calls on the people of the United States, including youth, parents, schools, law enforcement, State and local officials, and interested groups to observe National Teen Dating Violence Awareness and Prevention Month with appropriate programs and activities that promote awareness and prevention of teen dating violence in their communities.
			
